                Case 2:20-cr-00029-WBS Document 29 Filed 03/26/21 Page 1 of 2


 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 JUSTIN L. LEE
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700

 5 Attorneys for Plaintiff
   United States of America
 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10
                                                          CASE NO. 2:20-CR-00029-WBS
11   UNITED STATES OF AMERICA,
                                                          FINDINGS AND ORDER
12                                  Plaintiff,
                                                          DATE: June 2, 2021
13                            v.
                                                          TIME: 9:00 a.m.
14   HACK TOWNSEND CULLING,                               COURT: Hon. William B. Shubb

15                                 Defendant.

16

17                                               FINDINGS AND ORDER
18            On March 23, 2021, the defendant filed a motion to set jury trial. ECF 24. In the motion, the
19 defendant requested a jury trial date of June 2, 2021, and agreed that this date is within the time limits

20 prescribed by the Speedy Trial Act. On March 24, 2021, the parties appeared before the Court for trial

21 setting. At the hearing, the defendant again requested a jury trial beginning on June 2, 2021. The

22 defendant requested June 2, 2021, because the defendant’s expert witness is unavailable during the week

23 of May 24 and therefore would not be able to testify until June 2. Based upon the request of the

24 defendant, the Court set this matter for jury trial beginning on June 2, 2021 at 9:00 a.m.

25            The Court hereby finds that the reasons set forth in the motion and on the record during the
26 March 24, 2021 hearing provide good cause for a finding of excludable time pursuant to the Speedy
27 Trial Act, 18 U.S.C. § 3161(h)(7)(A).

28 ///

         FINDINGS AND ORDER                               1
30
              Case 2:20-cr-00029-WBS Document 29 Filed 03/26/21 Page 2 of 2


 1         The Court accordingly finds that:

 2         (1)      The ends of justice served by excluding time outweigh the best interests of the public and

 3 the defendant in a speedy trial; and

 4         (2)      The failure to grant the exclusion of time would result in prejudice to the defendant’s

 5 trial defense.

 6         Time is therefore excluded under the Speedy Trial Act between May 24, 2021, and June 2, 2021.

 7         IT IS SO FOUND AND ORDERED.

 8         Dated: March 25, 2021

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

      FINDINGS AND ORDER                                 2
30
